FIFTH DIVISION
                              MCFADDEN, P. J.,
                            GOBEIL and PINSON, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                     June 22, 2022




In the Court of Appeals of Georgia
 A22A0526. FORD v. MACON-BIBB COUNTY.
 A22A0527. HARDAWAY v. MACON-BIBB COUNTY.

      MCFADDEN, Presiding Judge.

       Lelia Ford and Shakine Hardaway filed complaints against Macon-Bibb

County, alleging that they suffered injuries when their vehicle collided with a fire

truck that entered an intersection on a red light. The trial court granted Macon-Bibb

County’s motions for summary judgment in both cases, and the plaintiffs filed these

appeals. Because the records and briefs in both cases are virtually identical, we

address the appeals together. We hold that whether the fire truck driver was entitled

to the privilege of OCGA § 40-6-6, which allows emergency vehicles to proceed past

a red light in certain circumstances, depends on disputed issues of material fact. So

we reverse in both cases.
         1. Facts.

         “On appeal from the [grant] of summary judgment the appellate court is to

conduct a de novo review of the evidence to determine whether there exists a genuine

issue of material fact, and whether the undisputed facts, viewed in the light most

favorable to the nonmoving party, warrant judgment as a matter of law.” Brown v.

DeKalb County, 333 Ga. App. 441 (777 SE2d 23) (2015) (citation omitted). So

viewed, the evidence shows that Hardaway was driving a cargo van in which Ford

was a passenger. The van approached an intersection and had the green light. When

Hardaway saw the fire truck crossing his path, he braked, but skidded into the fire

truck.

         The fire truck was responding to an emergency, and its emergency lights and

sirens had been activated. The driver of the fire truck, Carl Williams, testified that he

stopped at the intersection, saw that traffic had stopped, and proceeded through the

red light, when the van struck the fire truck in the intersection. But, as detailed below,

Ford testified that the fire truck did not stop.

         The trial court granted Macon-Bibb County’s motions for summary judgment

on the ground that, under OCGA § 40-6-6, Williams was entitled to proceed through

the red light. Under that statute, the driver of an authorized emergency vehicle may

                                            2
proceed past a stop signal “after slowing down as may be necessary for safe

operation” if the driver is responding to an emergency call and is using an audible

signal and a flashing or revolving red light visible from 500 feet under normal

conditions. OCGA § 40-6-6 (a), (b), (c). The plaintiffs filed these appeals.

      2. The plaintiffs did not waive their argument.

      As an initial matter, we address Macon-Bibb County’s contention that the

plaintiffs waived their argument on appeal because they did not raise it in the trial

court. Macon-Bibb County relies on Pfeiffer v. Ga. Dept. of Transp., 275 Ga. 827

(573 SE2d 389) (2002). Under Pfeiffer, “a party [cannot] seek to reverse a grant of

summary judgment by raising a new argument for the first time on appeal.” Barnes

v. Turner, 278 Ga. 788, 789 (1) n.6 (606 SE2d 849) (2004). But the plaintiffs

challenge the factual basis of Macon-Bibb County’s entitlement to the affirmative

defense that, under OCGA § 40-6-6, Williams was privileged to enter the intersection

against the red light. See Pryor v. Phillips, 222 Ga. App. 116, 117 (2) (473 SE2d 535)

(1996) (“The burden of proving the affirmative defense that the defendant is entitled

to statutory exemptions from traffic regulations rests upon (the defendant), and in

order that (the defendant) may claim exemptions applicable to emergency vehicles



                                          3
the conditions of the emergency-vehicle statute must be met.”) (citations and

punctuation omitted). So Pfeiffer does not apply.

      On appellate review of a granted summary judgment, the non-moving party

may assert that the movant did not meet its evidentiary burden of proving a prima

facia case—a requirement for the movant to show that it is entitled to judgment as a

matter of law—even if the non-moving party did not expressly raise that assertion in

the trial court. Dental One Assoc. v. JKR Realty Assoc., 269 Ga. 616, 617-618 (1)

(501 SE2d 497) (1998). In other words, “an argument on a factual issue that is part

of the movant’s prima facie case[, such as Macon-Bibb County’s entitlement to rely

on the privilege of OCGA § 40-6-6,] is not waived by failing to raise it in the trial

court.” Kammerer Real Estate Holdings v. PLH Sandy Springs, 319 Ga. App. 393,

399 (740 SE2d 635) (2012) (on motion for reconsideration), disapproved in part on

other grounds by Artson, LLC v. Hudson, 322 Ga. App. 859, 862 (2) n.1 (747 SE2d

68) (2013). To be entitled to summary judgment, Macon-Bibb County had the burden

of pointing to

      evidence sufficient to make out a prima facie case [on its affirmative
      defense]. A defendant moving for summary judgment based on an
      affirmative defense may not rely upon an absence of evidence in the
      record disproving the affirmative defense. It was not the obligation of

                                         4
      [the plaintiffs] to argue before the trial court that [Macon-Bibb County]
      failed to meet this burden; rather, it was the responsibility of the trial
      court to review the evidence and determine whether a prima facie case
      had been proven by the movant. As such, [the plaintiffs] are entitled to
      urge on appeal that [Macon-Bib County] failed to show that the [facts
      necessary to apply OCGA § 40-6-6 are disputed], even if they did not
      raise that specific factual argument in the court below.


Falanga v. Kirschner & Venker, P.C., 286 Ga. App. 92, 97 (648 SE2d 690) (2007)

(citations and punctuation omitted). Because the trial court granted summary

judgment to Macon-Bibb County based on the affirmative defense of the OCGA § 40-

6-6 privilege “and because the argument[] raised on appeal by [the plaintiffs]

concerning that [affirmative defense was an] argument[] that the trial court

necessarily had to resolve adversely to [the plaintiffs] to grant summary judgment to

[Macon-Bibb County],” we may consider the argument on appeal. McCombs v.

Synthes, 277 Ga. 252, 253 (587 SE2d 594) (2003).

      So we proceed to address the merits of the plaintiffs’ argument.

      3. Whether the fire truck slowed as necessary is a fact question.

      The plaintiffs do not dispute that the fire truck was responding to an emergency

call, OCGA § 40-6-6 (a), or that the fire truck’s siren and lights were activated,

OCGA § 40-6-6 (c). Rather, they argue that whether Williams “slow[ed] down as

                                          5
[was] necessary for safe operation[,]” OCGA § 40-6-6 (b) (2), before proceeding

through the red light is a disputed issue of material fact. We agree.

       To show that it meets the slow-down-as-necessary component of the OCGA

§ 40-6-6 affirmative defense, Macon-Bibb County relies on fire truck driver

Williams’ testimony that he stopped before entering the intersection. But Ford

testified that the fire truck did not stop. Specifically, in the written statement that she

gave to the Bibb County Sheriff’s Office, which was attached to her deposition, Ford

wrote that she and Hardaway “were driv[ing] down 247 to Macon. The [f]ire truck

came out[.] The [f]ire truck did not stop and we hit the truck.” During her deposition,

Ford identified the written statement as her own and affirmed that it was still true and

correct. When a testifying witness acknowledges the truth and accuracy of an

unsworn statement, “the witness adopts the previously unsworn statement as part of

his present, sworn testimony.” CSX Trans. v. Belcher, 276 Ga. 522, 523-524 (1) (579

SE2d 737) (2003).

       Given this conflict between Williams’ testimony and Ford’s testimony, whether

the fire truck stopped before entering the intersection on the red light, thereby

entitling Macon-Bibb County to the statutory defense, is a question for the jury.

OCGA § 9-11-56 (c). So we reverse the trial court’s orders granting Macon-Bibb

                                            6
County’s motions for summary judgment. We do not reach the plaintiffs’ other

arguments.

     Judgments reversed. Gobeil and Pinson, JJ., concur.




                                      7